Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 1 of 24 PageID #: 2194




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       )
TRACKTIME, LLC,                                        )
                                                       )
                       Plaintiff,                      )
                                                       )
               v.                                      )   Civil Action No. 1:18-CV-01518-MN
                                                       )
AMAZON.COM, INC., et al.,                              )
                                                       )
                       Defendants.                     )
                                                       )
                                                       )
                                                       )
                                                       )

                        [PROPOSED] AGREED PROTECTIVE ORDER



       WHEREAS, plaintiff TrackTime, LLC (“TrackTime”) and defendants Amazon.com, Inc.,

Amazon.com LLC, AMZN Mobile LLC, Amazon Web Services, Inc., and Audible, Inc. (collectively

“Amazon”), hereafter referred to as “the Parties,” believe that certain information that is or will be

encompassed by discovery demands by the Parties involves the production or disclosure of trade

secrets, confidential business information, or other proprietary information;

       WHEREAS, there is a possibility that documents relevant to this proceeding may contain

sensitive personal information that is protected under federal, state or foreign data protection laws or

regulations, or other privacy obligations;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

       Each Party may designate for protection under this Order, in whole or in part, any documents,

information or materials that constitute or include, in whole or in part, confidential or proprietary



                                                   1
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 2 of 24 PageID #: 2195




information or trade secrets of the Party or a Third Party to whom the Party reasonably believes it

owes an obligation of confidentiality with respect to such document, information or material

(“Protected Material”). Protected Material shall be designated by the Party producing it by affixing a

legend or stamp on such document, information or material as follows: “CONFIDENTIAL,”

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

SOURCE CODE” (or substantially similar designations) (“Designated Material”). The designation

shall be placed clearly on each page of the Protected Material (except deposition and hearing

transcripts and natively produced documents) for which such protection is sought. For deposition and

hearing transcripts, the designation shall be placed on the cover page of the transcript (if not already

present on the cover page of the transcript when received from the court reporter) by each attorney

receiving a copy of the transcript after that attorney receives notice of the designation of some or all

of that transcript. For natively produced Protected Material, the designation shall be placed in the

filename of each such natively produced document.

       1.      With respect to Designated Material, 1 subject to the provisions herein and unless
otherwise stated, this Order governs, without limitation: (a) all documents, electronically stored
information, and/or things as defined by the Federal Rules of Civil Procedure; (b) all pretrial, hearing
or deposition testimony, or documents marked as exhibits or for identification in depositions and
hearings; (c) pretrial pleadings, exhibits to pleadings and other court filings; (d) affidavits; and (e)
stipulations. All copies, reproductions, extracts, digests and complete or partial summaries prepared
from any Designated Materials shall also be considered Designated Material and treated as such under
this Order.
       2.      A designation of Protected Material (e.g., “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL SOURCE



1
 The term Designated Material is used throughout this Protective Order to refer to the class of
materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
ONLY,” or “HIGHLY CONFIDENTIAL SOURCE CODE,” both individually and collectively.

                                                   2
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 3 of 24 PageID #: 2196




CODE”) may be made at any time. Inadvertent or unintentional production of documents, information
or material that should have been Designated Material shall not be deemed a waiver in whole or in
part of a claim for confidential treatment. Any party that inadvertently or unintentionally produces
Protected Material without designating it as Designated Material may request destruction of that
Protected Material by notifying the recipient(s) in writing, as soon as reasonably possible after the
producing Party becomes aware of the inadvertent or unintentional disclosure, and provide
replacement Protected Material that is properly designated within five (5) calendar days of that notice.
The recipient(s) shall then destroy all copies of the inadvertently or unintentionally produced Protected
Materials. For clarity, this provision does not apply to privileged material, which is governed by
Paragraph 15.
       3.       “CONFIDENTIAL” documents, information and material may be disclosed only to the
following persons, except upon receipt of the prior written consent of the designating party, upon order
of the Court, or as set forth in paragraph 15 herein:

                   a. outside counsel of record in this Action2 for the Parties;
                   b. employees of such counsel assigned to and reasonably necessary to
                      assist such counsel in the litigation of this Action;
                   c. up to two in-house counsel for the Parties who are members in good
                      standing of at least one state bar, province or territory and have
                      responsibility for making decisions dealing directly with the
                      litigation of this Action and their paralegals. Prior to viewing
                      “CONFIDENTIAL” materials, any in-house counsel resident
                      outside the territorial United States shall sign the undertaking
                      attached hereto as Appendix B;
                   d. employees of a Party who are assisting in-house counsel with the
                      litigation of this Action.
                   e. outside consultants or experts 3 (i.e., not existing employees or
                      affiliates of a Party or an affiliate of a Party) retained for the

2
  This “Action” means Case No. 1:18-cv-01518-MN.
3
  For any such person, the curriculum vitae shall identify his/her (i) current employer(s), (ii) each
person or entity from whom s/he has received compensation or funding for work in his or her areas of
expertise or to whom the s/he has provided professional services, including in connection with a
litigation, at any time during the preceding five years; (iii) (by name and number of the case, filing
date, and location of court) any litigation in connection with which s/he has offered expert testimony,
including through a declaration, report, or testimony at a deposition or trial, during the preceding five
years; and (iv) and an identification of any patents or patent applications in which the technical advisor
is identified as an inventor or applicant, is involved in prosecuting or maintaining, or has any pecuniary
interest. If such consultant or expert believes any of this information is subject to a confidentiality

                                                    3
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 4 of 24 PageID #: 2197




                      purpose of this litigation, provided that such consultants or experts
                      are not presently employed by the Parties hereto for purposes other
                      than this Action.4 Before access is given, the consultant or expert
                      shall complete the undertaking attached as Appendix A hereto and
                      the same shall be served upon any producing Party with a current
                      curriculum vitae of the consultant or expert at least ten (10) days
                      before access to the Protected Material is to be given to that
                      consultant. However, the producing Party may notify the receiving
                      Party in writing that it objects to disclosure of Protected Material to
                      a consultant or expert. The producing Party waives objection to
                      disclosure of its Designated Material by a receiving Party to an
                      identified outside consultant or expert of a receiving Party if the
                      Producing Party provides no written objection within ten (10) days
                      of service by a receiving Party of the Appendix A and current
                      curriculum vitae of the identified outside consultant or expert. Such
                      a waiver shall not preclude a Producing Party from raising an
                      objection at a later time with respect to Protected Material if a party
                      believes in good faith that newly disclosed or discovered
                      information about the expert, had it been known at the time the
                      outside consultant or expert was disclosed, would have warranted
                      such an objection. The Parties agree to promptly confer and use
                      good faith to resolve any such objection. If the Parties are unable to
                      resolve any objection, the producing Party may file a motion with
                      the Court within fifteen (15) days of the notice, or within such other
                      time as the Parties may agree, seeking a protective order with
                      respect to the proposed disclosure. The producing Party shall have
                      the burden of proving the need for a protective order. No disclosure
                      shall occur until all such objections are resolved by agreement or
                      Court order;
                   f. independent litigation support services, including persons working
                      for or as court reporters, graphics or design services, jury or trial
                      consulting services, and photocopy, document imaging, and
                      database services retained by counsel and reasonably necessary to
                      assist counsel with the litigation of this Action; and
                   g. mock jurors; and
                   h. the Court and its personnel and any mutually-agreed upon mediator
                      or court-appointed mediator who has otherwise signed the
                      undertaking for this Protective Order.


obligation to a third-party, then the s/he should provide whatever information can be disclosed without
violating any confidentiality agreements, and the Party seeking to disclose Protected Material to the
consultant or expert shall be available to meet and confer with the designating Party regarding any
such engagement.
4
  For avoidance of doubt, an independent expert or consultant retained (as opposed to employed) by a
Party on another litigation would not be precluded under this section.

                                                   4
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 5 of 24 PageID #: 2198




       4.      A Party shall designate documents, information or material as “CONFIDENTIAL”
only upon a good faith belief that the documents, information or material contains confidential or
proprietary information or trade secrets of the Party or a Third Party to whom the Party reasonably
believes it owes an obligation of confidentiality with respect to such documents, information or
material.
       5.      Documents, information or material produced in this Action, including but not limited
to Protected Material designated as Designated Material, and the knowledge of the existence of such
Protected Material (i) shall be used by the Parties only in the litigation of this Action or any related
appellate proceeding, (ii) shall not be used for any business purpose or any other purpose, such as in
connection with any legal or administrative proceeding, including but not limited to any proceeding
at the U.S. Patent and Trademark Office (or any similar agency of a foreign government), or directly
or indirectly for any other purpose whatsoever and (iii) shall not be disclosed to any person who is not
entitled to receive such Protected Material as herein provided. All produced Protected Material shall
be carefully maintained so as to preclude access by persons who are not entitled to receive such
Protected Material, and any person or entity who obtains access to Designated Material or the contents
thereof pursuant to this Order shall not make any copies, duplicates, extracts, summaries or
descriptions of such Designated Material or any portion thereof except as may be reasonably necessary
in the litigation of this Action. Any such copies, duplicates, extracts, summaries or descriptions shall
be classified Designated Materials with the same confidentiality designation as the source material,
and subject to all of the terms and conditions of this Order.
       6.      To the extent a producing Party believes that certain Protected Material qualifying to
be designated CONFIDENTIAL is so sensitive that its dissemination deserves even further limitation,
the producing Party may designate such Protected Material “HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer source
code5 and/or live data (that is, data as it exists residing in a database or databases) (individually and


5
  “Source code” means computer code that defines or otherwise describes in detail the algorithms or
structure of software or hardware designs. Source code includes source code, object code (i.e.,
computer instructions and data definitions expressed in a form suitable for input to an assembler,
compiler, or other translator), microcode, register transfer language (“RTL”), firmware, and hardware
description language (“HDL”), as well as any and all programmer notes, annotations, and other
comments of any type related thereto and accompanying the code. For avoidance of doubt, this
includes, but is not limited to, source files, make files, intermediate output files, executable files,
header files, resource files, library files, module definition files, map files, object files, linker files,

                                                     5
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 6 of 24 PageID #: 2199




collectively “Source Code Material”), the producing Party may designate such Protected Material as
“HIGHLY CONFIDENTIAL SOURCE CODE.”
       7.      For Protected Material designated HIGHLY CONFIDENTIAL - ATTORNEYS’
EYES ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals
listed in paragraphs 4(a-b) and (e-h).
       8.      For Source Code Material designated HIGHLY CONFIDENTIAL SOURCE CODE,
access to, and disclosure of, such Source Code Material shall be limited to individuals listed in
paragraphs 4(a-b) and (e-h), and the following additional restrictions apply:

       a. Access to a Party’s Source Code Material shall be provided only on “stand-
          alone” computer(s) (that is, the computer may not be linked to any network,
          including a local area network (“LAN”), an intranet or the Internet). The
          standalone computer shall be a current vintage, Windows-based laptop or
          desktop computer having at least 4 gigabytes of memory, shall have a mouse,
          and a screen with a minimum size of fifteen inches, and shall be connectable
          to a second screen supplied by the receiving party at the receiving party’s
          option. The stand-alone computer(s) may only be located within the
          continental United States at the offices of the producing Party’s outside counsel
          or another agreed-upon location.
       b. The stand-alone computer(s) shall have disk encryption and be password
          protected. Use or possession of any outside electronic input/output device (e.g.,
          USB memory stick, mobile phone, tablet, personal digital assistants (PDAs),
          Blackberries, Dictaphones, voice recorders, external or portable telephone
          jack, camera or any camera-enabled device, CD, floppy disk, portable hard
          drive, laptop, or any device that can access the Internet or any other network
          or external system, etc.) is prohibited while accessing the computer containing
          the source code. All persons entering the locked room containing the stand-
          alone computer(s) must agree to submit to reasonable security measures to
          ensure they are not carrying any prohibited items before they will be given
          access to the stand-alone computer(s). The producing Party may periodically
          “check in” on the activities of the receiving Party’s representatives during any
          stand-alone computer review and may visually monitor the activities of the
          receiving Party’s representatives from outside the room in which the stand-
          alone computer(s) is located, but only to ensure that no unauthorized electronic
          records of the Source Code Material and no information concerning the Source
          Code Material are being created or transmitted in any way. The producing
          Party must remain at such a distance as to avoid viewing notes or other work
          product generated by the receiving Party’s representatives and at such a


browse info files, debug files, and files containing source code in C, C++, BREW, Java ME, J2ME,
assembler, digital signal processor (DSP) programming languages, VHDL, Verilog, other HDL
formats, and any other human readable text programming languages.

                                                  6
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 7 of 24 PageID #: 2200




        distance to allow representatives of the receiving Party’s to carry on a quiet
        conversation without being overheard by the producing Party. The producing
        Party may not record (visually, audibly or by other means) the activities of the
        receiving Party’s representatives.
     c. Source Code Material will be made available for inspection between the hours
        of 9:00 a.m. and 5:00 p.m. (in the time zone where the Source Code Material
        is made available) on business days (i.e., weekdays that are not Federal
        holidays), although the Parties will be reasonable in accommodating
        reasonable requests to conduct inspections at other times;
     d. A list of names of persons who will review Source Code Material on the stand-
        alone computer(s) will be provided to the producing Party in conjunction with
        any written (including email) notice requesting inspection. Prior to the first
        inspection of any Source Code Material made available by the Producing Party,
        the receiving Party shall provide five (5) days’ notice that it wishes to inspect
        Source Code Material. The receiving Party shall provide three (3) days’ notice
        prior to any additional inspections. Such notice shall include the names and
        titles for every individual from the receiving Party who will attend the
        inspection. The producing Party may maintain a daily log of the names of
        persons who enter the locked room to view the source code and when they
        enter and depart. To the extent practical and reasonable, the Parties agree to
        accommodate requests for inspection on a shorter timeframe, particularly when
        the needs of the case and case schedule require more immediate access by the
        receiving Party to the requested Source Code Material. Similarly, the receiving
        Party shall make good faith efforts to reasonably accommodate scheduling
        limitations identified by the producing Party;
     e. The producing Party shall provide the receiving Party with information
        explaining how to start, log on to, and operate the stand-alone computer(s) in
        order to access the produced Source Code Material on the stand-alone
        computer(s);
     f. The producing Party will produce Source Code Material in computer
        searchable format on the stand-alone computer(s) as described above;
     g. Access to any Party’s Protected Material designated HIGHLY
        CONFIDENTIAL SOURCE CODE shall be limited to outside counsel and up
        to four (4) outside consultants or experts (i.e., not existing employees or
        affiliates of a Party or an affiliate of a Party) retained for the purpose of this
        litigation and approved to access such Protected Materials pursuant to
        paragraph 4(e) above. A receiving Party may include excerpts of Source Code
        Material in a pleading, exhibit, expert report, discovery document, deposition
        transcript, or other Court document (hereinafter, “Source Code Documents”)
        only to the extent necessary, provided that the Source Code Documents are
        appropriately marked under this Order, restricted to those who are entitled to
        have access to them as specified herein, and, if filed with the Court, filed under
        seal in accordance with the Court’s rules, procedures and orders;



                                                 7
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 8 of 24 PageID #: 2201




       h. To the extent portions of Source Code Material are quoted in a Source Code
          Document, either (1) the entire Source Code Document will be stamped and
          treated as HIGHLY CONFIDENTIAL SOURCE CODE or (2) those pages
          containing quoted Source Code Material will be separately stamped and treated
          as HIGHLY CONFIDENTIAL SOURCE CODE. However, for clarity and
          consistent with paragraph 7, production documents describing how source
          code operates (for example, architecture documents, program manuals, process
          flow descriptions, PowerPoint presentations, etc.) may not be stamped as
          HIGHLY CONFIDENTIAL SOURCE CODE solely for the purpose of
          limiting access of such documents to persons authorized per section 9(g), such
          production documents are not themselves considered Source Code Material,
          and such production documents should be produced and transmitted to
          receiving parties via the same transmission methods as documents designated
          CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
          ONLY, and not via paragraph 9(a) of this Protective Order. To the extent any
          documents (for example, PowerPoints, Word documents, architecture
          documents, etc.) contain lines of source code, the producing Party may elect to
          redact only the lines of Source Code in the document and must otherwise
          produce the document (including any discussion, analysis or commentary of
          any Source Code) in the normal course of discovery. In the event the producing
          Party elects to redact Source Code from documents, the non-redacted versions
          of those documents must be placed on the stand-alone computer for review by
          the receiving Party. Further, if the receiving Party elects to print such non-
          redacted source code documents from the stand-alone computer, only pages
          containing source code will count toward any printing limitations contained
          herein. Any abuse of this provision to unnecessarily increase the costs of
          review to the receiving Party, may be considered by the Court in any cost
          shifting motion. Alternatively, a producing Party may elect to produce the
          entirety of a document containing lines of Source Code in the normal course
          of discovery with a designation of “HIGHLY CONFIDENTIAL SOURCE
          CODE.”
       i. Except as set forth in this paragraph, no copies of Source Code Material shall
          be made without prior written consent of the producing Party. The receiving
          Party may create an electronic copy or image of limited excerpts of Source
          Code Material only to the extent necessary in a pleading, exhibit, expert report,
          discovery document, deposition transcript, other Court document, or any drafts
          of these documents (“SOURCE CODE DOCUMENTS”). 6 The receiving
          Party shall only include such excerpts as are reasonably necessary for the
          purposes for which such part of the Source Code is used. Images or copies of
          Source Code shall not be included in correspondence between the parties
          (references to production numbers shall be used instead) and shall be omitted
          from pleadings and other papers except to the extent permitted herein. The
          receiving party may create an electronic image of a selected portion of the

6
 Drafts shall only include those excerpts the receiving Party believes will be included in the final
version.

                                                   8
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 9 of 24 PageID #: 2202




        Source Code only when the electronic file containing such image has been
        encrypted using commercially reasonable encryption software including
        password protection. Notwithstanding the foregoing, the receiving Party may
        file under seal printed Source Code with the Court via the ECF system without
        encryption. The communication and/or disclosure of electronic files
        containing any portion of Source Code shall at all times be limited to
        individuals who are authorized to see Source Code under the provisions of this
        Protective Order. Additionally, all electronic copies must be labeled “HIGHLY
        CONFIDENTIAL SOURCE CODE.” To the extent portions of source code
        are quoted in a SOURCE CODE DOCUMENT, either (1) the entire document
        will be stamped and treated as HIGHLY CONFIDENTIAL SOURCE CODE
        or (2) those pages containing quoted Source Code will be separately bound,
        and stamped and treated as HIGHLY CONFIDENTIAL SOURCE CODE. No
        person shall copy, e-mail, transmit, upload, download, print, photograph or
        otherwise duplicate any portion of the designated “HIGHLY
        CONFIDENTIAL SOURCE CODE” material, except that the receiving Party
        may request paper copies (“Source Code Printouts”) of limited portions of the
        Source Code Material, but only if and to the extent reasonably necessary for
        the preparation of court filings, pleadings, expert reports, or other papers, or
        for deposition or trial. The receiving Party shall be permitted to print 500 pages
        total from the stand-alone computer (per producing Party). Furthermore, the
        receiving Party may print up to 50 contiguous pages. The receiving Party will
        only print material that it believes reasonably necessary to the claims and
        defenses at issue. If the receiving Party reasonably believes that it is necessary
        to print more than set forth by these limits, the parties shall meet and confer in
        good faith to resolve the issue. To ensure the proper pages requested by the
        receiving Party are printed, the producing Party shall provide the ability for the
        receiving Party to save relevant files for printing as PDFs (preserving the line
        numbers and formatting using a program such as Notepad++) to a folder on the
        source code review computer for printing, or any other similar arrangement
        agreed to by the parties. The receiving Party shall not request paper copies for
        the purposes of reviewing the source code other than electronically as set forth
        in paragraph 9(a) in the first instance. Within three (3) business days, the
        producing Party will mail, or within five (5) business days will deliver, the
        requested material on watermarked or colored paper bearing Bates numbers
        and the legend “HIGHLY CONFIDENTIAL SOURCE CODE” unless
        objected to as discussed below. At the receiving Party’s request, up to three (3)
        additional sets, for a total of four sets of printed Source Code Material may be
        requested and provided by the producing Party in a timely fashion. Printouts
        of Source Code Material may be made only by the producing Party, and such
        printouts must include (1) directory path information and filenames from
        which the Source Code Material came, and (2) line numbers. For avoidance
        of doubt, the receiving Party may make copies of Source Code Material for
        service to the Court to the extent requested or required by Court or chamber
        rules.




                                                9
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 10 of 24 PageID #: 2203




      j. If the receiving Party’s outside counsel, consultants, or experts obtain Source
         Code Printouts, the receiving Party shall ensure that such outside counsel,
         consultants, or experts keep the Source Code Printouts under their direct
         control in a secured locked area in the offices of such outside counsel,
         consultants, or expert. The receiving Party may also temporarily keep the
         Source Code Printouts at: (i) the Court for any proceedings(s) relating to the
         Source Code Material, for the dates associated with the proceeding(s); (ii) the
         sites where any deposition(s) relating to the Source Code Material are taken,
         for the dates associated with the deposition(s); and (iii) if in a secured locked
         container, any intermediate location reasonably necessary to transport the
         Source Code Printouts (e.g., a hotel prior to a Court proceeding or deposition);
         and
      k. A producing Party’s Source Code Material may only be delivered by the
         receiving Party at the direction of a person authorized under paragraph 9(g)
         above to another person authorized under paragraph 9(g) above, on paper via
         hand carry. If reasonably necessary, the receiving Party may choose to
         transport Source Code Material via courier, including Fedex or UPS. If the
         costs of courier transport become an undue burden, the receiving Party may
         (after meeting and conferring with the producing Party) apply to the Court
         asking that the costs of the courier be split with the producing Party. Source
         Code Material may not be transported or transmitted over a network of any
         kind, including a LAN, an intranet, or the Internet. Source Code Material may
         only be transported for the purpose of Court proceeding(s) and filings, expert
         reports, or deposition(s) or trial, as set forth in paragraph 9(j) above and is at
         all times subject to the transport restrictions set forth therein.
      l. The producing Party shall install tools that are sufficient for viewing and
         searching the Source Code Material produced, on the platform produced, if
         such tools exist and are presently used in the ordinary course of the producing
         Party’s business. The receiving Party’s outside counsel and/or experts may
         request that other mutually agreeable commercially available software tools
         for viewing and searching Source Code Material be installed on the stand-alone
         computer, provided, however, that such other software tools are reasonably
         necessary for the receiving Party to perform its review of the source code
         consistent with all of the protections herein. The receiving Party must provide
         the producing Party with the CD, DVD, or drive containing such licensed
         software tool(s) at least three (3) business days in advance of the date upon
         which the receiving Party wishes to have the additional software tools available
         for use on the stand-alone computer. To the extent any requested commercially
         available software tool(s) can be downloaded from the Internet, the receiving
         Party will provide the producing Party with a link or URL at least three (3)
         business days in advance of the date upon which the receiving Party wishes to
         have the additional software tools available for use on the stand-alone
         computer.
      m. The receiving Party’s outside counsel and/or experts shall be entitled to take
         notes relating to the Source Code Material but may not copy any portion of the


                                                 10
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 11 of 24 PageID #: 2204




            Source Code Material into the notes. No copies of all or any portion of the
            source code may leave the room in which the source code is inspected except
            as otherwise provided herein in paragraph 9(i). Further, no other written or
            electronic record of the source code is permitted except as otherwise provided
            in paragraph 9(i) herein. No notes shall be made or stored on the inspection
            computer, or left behind at the site where the inspection computer is made
            available, and any such notes shall be deleted or destroyed by the producing
            Party, without reviewing the substance of the notes, upon discovery; and
       n. All copies of any portion of the Source Code Printouts in whatever form shall
          be securely destroyed if they are no longer in use. Copies of Source Code
          Printouts that are marked as deposition exhibits shall not be provided to the
          Court Reporter or attached to deposition transcripts; rather, the deposition
          record will identify the exhibit by its production numbers;
       o. For the avoidance of doubt, printing of Source Code shall not be used as a
          substitute for review of the Source Code in the first instance on the Source
          Code Computer.
       9.      Absent obtaining written consent from the designating Party, any attorney representing
a Party, whether in-house or outside counsel, and any person associated or affiliated with the Party
and permitted to receive the other Party’s Protected Material that is designated HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY and/or HIGHLY CONFIDENTIAL SOURCE
CODE (collectively “Highly Sensitive Material”), who actually learns of, in whole or in part, the other
Party’s Highly Sensitive Material directed to technical information relevant to this case, but excluding
financial data or non-technical business information under this Order, unless such Highly Sensitive
Material becomes publicly disclosed or otherwise known, shall not prepare, prosecute, supervise, or
assist in the preparation or prosecution of any patent application or patent claims pertaining to the
claimed subject matter in United States Patent Nos. 8,856,638 and 8,862,978 and any patent or
application claiming priority to the patents asserted in this Action (collectively the “Field of
Invention”) during the pendency of this Action and for two (2) years after its conclusion, including
any appeals. For purposes of this paragraph, “prosecution” includes any activity related to (i) the
preparation or prosecution (for any person or entity) of patent applications, including among others
reexamination and reissue applications or (ii) directly or indirectly participating, drafting, amending,
advising, or otherwise affecting the scope or maintenance of patent claims within, for example,
original prosecution, reissue, inter partes review, post grant review, covered business method review
and reexamination proceedings. For the avoidance of doubt, this paragraph does not prohibit any
person from challenging a patent in inter partes review or other post-grant proceeding nor does it
prohibit counsel for a Party from participating in and representing such Party in any inter partes review


                                                   11
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 12 of 24 PageID #: 2205




or other post-grant proceeding, provided they do not participate in amending any claims. To ensure
compliance with the purpose of this provision, each Party shall create an “Ethical Wall” between those
persons with access to Highly Sensitive Material and any individuals who, on behalf of the Party or
its acquirer, successor, predecessor, or other affiliate, prepare, prosecute, supervise or assist in the
preparation or prosecution of any patent application pertaining to the Field of Invention.
        10.     Absent written consent from the designating Party, any individual affiliated with a
Party who actually obtains, receives, has access to, or otherwise learns, in whole or in part, any other
Party’s Highly Sensitive Material and directed to technical information relevant to this case, but
excluding financial data or non-technical business information, under this Order, unless such Highly
Sensitive Material becomes publicly disclosed or otherwise known, shall not be involved in any
activity related to: (i) the acquisition of patents or patent applications relating to the Field of Invention
or (ii) advising or counseling clients regarding the same. This Acquisition Bar shall begin when such
Highly Sensitive Material is first learned of by the affected individual and shall end two (2) years after
the conclusion of this Action, including any appeals.
        11.     Absent agreement, a Party’s Designated Material must be stored and maintained by a
receiving Party at a location in the United States and in a secure manner that ensures that access is
limited to persons authorized under this Order. Absent agreement, Designated Material may not be
exported outside the United States or released to any foreign national (even if within the United States),
unless the foreign national (1) is a Green Card holder, (2) working in the United States pursuant to an
H-1B visa sponsored by the receiving Party’s law firm, or (3) directly employed by the receiving
Party’s law firm to provide support or legal representation to the firm’s clients and who are otherwise
unaffiliated with the receiving Party. Should any Designated Material be subject to expert outside of
the United States upon agreement of the parties, the receiving party shall comply with such laws and
agrees not to knowingly export, re-export or transfer the Designated Material of the producing party
without first obtaining all required United States or any other applicable authorizations or licenses.
        12.     Nothing in this Order shall require production of documents, information or other
material that a Party contends is protected from disclosure by the attorney-client privilege, the work
product doctrine, or other privilege, doctrine, or immunity. If documents, information or other material
subject to a claim of attorney-client privilege, work product doctrine, or other privilege, doctrine, or
immunity is inadvertently or unintentionally produced, such production shall in no way prejudice or
otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine, or immunity in this or


                                                     12
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 13 of 24 PageID #: 2206




any other federal, state or other proceeding. Any Party that inadvertently or unintentionally produces
documents, information or other material it reasonably believes are protected under the attorney-client
privilege, work product doctrine, or other privilege, doctrine, or immunity may obtain the return of
such documents, information or other material by promptly notifying the recipient(s) and providing a
privilege log for the inadvertently or unintentionally produced documents, information or other
material. The recipient(s) shall gather and return to the producing Party, or destroy and declare as such,
all copies of such documents, information or other material to the producing Party, except for any
pages containing privileged or otherwise protected markings by the recipient(s), which pages shall
instead be destroyed and certified as such to the producing Party.
       13.     There shall be no disclosure of any Designated Material by any person authorized to
have access thereto to any person who is not authorized for such access under this Order. The Parties
are hereby ORDERED to safeguard all such documents, information and material to protect against
disclosure to any unauthorized persons or entities. If a Party learns that, by inadvertence or otherwise,
it has disclosed Designated Material to any person or in any circumstance not authorized under this
Protective Order, the receiving Party must immediately (a) notify in writing the producing Party of the
unauthorized disclosures, (b) uses its best efforts to retrieve all unauthorized copies of the Designated
Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
terms of this Order, and (d) request such person or persons to complete the Undertaking attached as
Appendix A.
       14.     Nothing contained herein shall be construed to prejudice any Party’s right to use any
Designated Material in taking testimony at any deposition or hearing provided that the Designated
Material is only disclosed to a person(s) who is: (i) eligible to have access to the Designated Material
by virtue of his or her employment with the designating party, including any person designated by the
producing Party to testify under Fed. R. Civ. P. 30(b)(6), (ii) identified in the Designated Material as
an author, addressee, or copy recipient of such information, (iii) although not identified as an author,
addressee, or copy recipient of such Designated Material, has in the ordinary course of business, seen
such Designated Material, (iv) court reporters and videographers; (v) the Court; or (vi) other persons
entitled hereunder to access to Designated Material. Designated Material shall not be disclosed to any
other persons unless prior authorization is obtained from counsel representing the producing Party or
from the Court. To the extent practical, Parties shall give the other Parties reasonable notice (a
minimum of two business days) if they reasonably expect a deposition, hearing or other proceeding to


                                                   13
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 14 of 24 PageID #: 2207




include Protected Material so that the other Parties can ensure that only authorized individuals are
present at those proceedings. Subject to any challenge to a particular designation under paragraph 21,
the Parties will not oppose any reasonable request by the designating Party that the courtroom be
sealed, if allowed by the Court, during the presentation of any testimony, evidence, or argument
relating to or involving the use of any Protected Material.
       15.     Notwithstanding paragraph 3, parties may, at the deposition or hearing or within forty
five (45 days after a deposition or hearing date, designate the deposition or hearing transcript or any
portion thereof as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
ONLY,” or “HIGHLY CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the
deposition or hearing transcript so designated shall be limited in accordance with the terms of this
Order. Until expiration of the 30-day period, the entire deposition or hearing transcript shall be treated
as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY.
       16.     Any Designated Material that is filed with the Court shall be filed under seal and shall
remain under seal until further order of the Court. The filing party shall be responsible for informing
the Clerk of the Court that the filing should be sealed and for placing the legend “FILED UNDER
SEAL PURSUANT TO PROTECTIVE ORDER” above the caption and conspicuously on each page
of the filing. Exhibits to a filing shall conform to the labeling requirements set forth in this Order. If a
pretrial pleading filed with the Court, or an exhibit thereto, discloses or relies on confidential
documents, information or material, such confidential portions shall be redacted to the extent
necessary and the pleading or exhibit filed publicly with the Court.
       17.     The Order applies to pretrial discovery. Nothing in this Order shall be deemed to
prevent the Parties from introducing any Designated Material into evidence at the trial of this Action,
or from using any information contained in Designated Material at the trial of this Action, subject to
any pretrial order issued by this Court. Subject to any challenges under paragraph 21, the Parties will
not oppose any reasonable request by the Producing Party that the courtroom be sealed, if allowed by
the Court, during the presentation of any testimony, evidence, or argument relating to or involving the
use of any Protected Material.
       18.     A Party may request in writing to the other Party that the designation given to any
Designated Material be modified or withdrawn. If the designating Party does not agree to redesignation
within fourteen (14) days of receipt of the written request, the requesting Party may apply to the Court
for relief. Upon any such application to the Court, the burden shall be on the designating Party to show


                                                    14
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 15 of 24 PageID #: 2208




why its classification is proper. Such application shall be treated procedurally as a motion to compel
pursuant to Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to sanctions.
In making such application, the requirements of the Federal Rules of Civil Procedure and the Local
Rules of the Court shall be met. Pending the Court’s determination of the application, the designation
of the designating Party shall be maintained.
       19.      Each outside consultant or expert to whom Designated Material is disclosed in
accordance with the terms of this Order shall be advised by counsel of the terms of this Order, shall
be informed that he or she is subject to the terms and conditions of this Order, and shall sign an
acknowledgment that he or she has received a copy of, has read, and has agreed to be bound by this
Order. A copy of the acknowledgment form is attached as Appendix A. Additionally, the following
categories of data, information, or documents need not be disclosed by any party, and are outside the
scope of permissible discovery (including deposition questions):

             a. Any notes or other writings taken or prepared by or for an expert witness
                in connection with this matter, including correspondence or memos to or
                from, and notes of conversations with, the expert’s assistances and/or
                clerical or support staff, one or more other expert witnesses or non-
                testifying expert consultants, or one or more attorneys for the party offering
                the testimony of such expert witness, unless the expert witness is relying
                upon those notes or other writings in connection with the expert witness’
                opinions in this matter;
             b. Draft reports, draft studies, or draft work papers; preliminary or
                intermediate calculations, computations, or data runs; or other preliminary,
                intermediate, or draft materials prepared by, for, or at the direction of an
                expert witness;
             c. Any oral or written communication between an expert witness and the
                expert’s assistants and/or clerical or support staff, one or more other expert
                witnesses or non-testifying expert consultants, or one or more attorneys for
                the party offering the testimony of such expert witness, unless the expert
                witness is relying upon the communication in connection with the expert
                witness’ opinions in this matter.
       20.      To the extent that any discovery is taken of persons who are not Parties to this Action
(“Third Parties”) and in the event that such Third Parties contend the discovery sought involves trade
secrets, confidential business information, or other proprietary information, then such Third Parties
may agree to be bound by this Order.
       21.      To the extent that discovery or testimony is taken of Third Parties, the Third Parties
may designate as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES


                                                    15
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 16 of 24 PageID #: 2209




ONLY,” or “HIGHLY CONFIDENTIAL SOURCE CODE” any documents, information or other
material, in whole or in part. The Third Parties shall have ten (10) days after production of such
documents, information or other materials to make such a designation. Until that time period lapses or
until such a designation has been made, whichever occurs sooner, all documents, information or other
material so produced or given shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’
EYES ONLY” in accordance with this Order. Where a Third Party designates any documents,
information or other material as provided herein, experts previously disclosed and approved hereunder
prior to said Third Party’s production of any Protected Material need not be disclosed to said Third
Party. Subsequently disclosed experts need not be disclosed to said Third Party before that Third
Party’s Protected Material may be disclosed thereto.
       22.     If a Party is served with a subpoena issued by a court, arbitral, administrative, or
legislative body, or with a court order issued in other litigation that compels disclosure of any
information or items designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
– ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL SOURCE CODE” that Party must:

       a. promptly notify in writing the designating Party. Such notification shall
          include a copy of the subpoena or court order;
       b. promptly notify in writing the person who caused the subpoena or order to
          issue in the other litigation that some or all of the material covered by the
          subpoena or order is subject to this Protective Order. Such notification shall
          include a copy of this Protective Order; and
       c. cooperate with respect to all reasonable procedures sought to be pursued by the
          designating Party whose Protected Material may be affected. If the designating
          Party timely seeks a protective order, the Party served with the subpoena or
          court order shall not produce any information designated in this action as
          “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
          ONLY” or “HIGHLY CONFIDENTIAL SOURCE CODE” before a
          determination by the court from which the subpoena or order issued, unless the
          Party has obtained the designating Party’s permission. The designating Party
          shall bear the burden and expense of seeking protection in that court of its
          confidential material – and nothing in these provisions should be construed as
          authorizing or encouraging a receiving Party in this action to disobey a lawful
          directive from another court.
       23.     Within forty five (45) days of final termination of this Action, including any appeals,
all Designated Material, including all copies, duplicates, abstracts, indexes, summaries, descriptions,
and excerpts or extracts thereof (excluding materials which have been admitted into evidence in this
Action), shall either be returned to the producing Party or be destroyed. The receiving Party shall


                                                  16
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 17 of 24 PageID #: 2210




verify the return or destruction by affidavit furnished to the producing Party, upon the producing
Party’s request. Nothing in this Order requires any person to destroy or return any information they
are required by law to retain. Further, nothing in this Order requires a party to alter their backup or
archive systems. Outside Counsel may retain for archival purposes and without redacting any
Protected Materials the following: (i) pleadings and attorney/consultant work product filed with the
Court or served on another party or (ii) pleadings and attorney/consultant work product that refers to
Protected Material but does not contain any copies of Protected Material, unless such Protected
Material was also filed or served pursuant to Paragraph 19, above.
       24.     The failure to designate documents, information or material in accordance with this
Order and the failure to object to a designation at a given time shall not preclude the filing of a motion
at a later date seeking to impose such designation or challenging the propriety thereof. The entry of
this Order and/or the production of documents, information and material hereunder shall in no way
constitute a waiver of any objection to the furnishing thereof, all such objections being hereby
preserved.
       25.     Any Party knowing or believing that any other party is in violation of or intends to
violate this Order and has raised the question of violation or potential violation with the opposing party
and has been unable to resolve the matter by agreement may move the Court for such relief as may be
appropriate in the circumstances. Pending disposition of the motion by the Court, the Party alleged to
be in violation of or intending to violate this Order shall discontinue the performance of and/or shall
not undertake the further performance of any action alleged to constitute a violation of this Order.
       26.     Production of Designated Material by each of the Parties shall not be deemed a
publication of the documents, information and material (or the contents thereof) produced so as to
void or make voidable whatever claim the Parties may have as to the proprietary and confidential
nature of the documents, information or other material or its contents.
       27.     Nothing in this Order shall be construed to affect an abrogation, waiver or limitation of
any kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.
       28.     Each of the Parties shall also retain the right to file a motion with the Court (a) to
modify this Order to allow disclosure of Designated Material to additional persons or entities if
reasonably necessary to prepare and present this Action and (b) to apply for additional protection of
Designated Material.




                                                   17
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 18 of 24 PageID #: 2211




       29.     Nothing in this Order shall restrict any producing Party’s disclosure or use of its own
Designated Material for any purpose.
       30.     Any request to cross-use discovery materials (i.e., use materials produced in this Action
in another action involving the Plaintiff and the asserted technology or use materials produced in
another action involving the Plaintiff and the asserted technology in this Action) must (a) identify
materials sought to be cross-used specifically by production number and (b) permit the non-requesting
party at least ten (10) days to object to such cross-use. If cross-use material is used after or near the
close of fact discovery, the parties will meet and confer in good faith on the taking of additional
discovery, if necessary.
       31.     This Order shall be binding upon the Parties hereto, their attorneys, and their
successors, executors, personal representatives, administrators, heirs, legal representatives, assigns,
subsidiaries, divisions, employees, agents, retained consultants and experts, and any persons or
organizations over which they have direct control. After conclusion of the above-captioned Actions,
the provisions of this Order shall continue to be binding until further order of this Court, and this Court
shall retain jurisdiction over the Parties and any other person who has had access to Protected Material
pursuant to this Order, in order to enforce the provisions of this Order.
       32.     By entering this order and limiting the disclosure of information in this case, the Court
does not intend to preclude another court from finding that information may be relevant and subject
to disclosure in another case. Any person or party subject to this order who becomes subject to a
motion to disclose another party's information designated as confidential pursuant to this order shall
promptly notify that party of the motion so that the party may have an opportunity to appear and be
heard on whether that information should be disclosed.




                                                    18
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 19 of 24 PageID #: 2212




Dated: March 3, 2020                        Respectfully stipulated to and submitted by,

                                            /s/ Timothy Devlin
                                            Timothy Devlin (No. 4241)
                                            DEVLIN LAW FIRM LLC
                                            1526 Gilpin Avenue
                                            Wilmington, Delaware 19806
                                            302-449-9010
                                            tdevlin@devlinlawfirm.com

                                            Counsel for Plaintiff

                                            Of Counsel for Plaintiff

                                            Timothy E. Grochocinski
                                            Illinois Bar No. 6295055
                                            tim@nbafirm.com
                                            Joseph P. Oldaker
                                            Illinois Bar No. 6295319
                                            joseph@nbafirm.com
                                            NELSON BUMGARDNER ALBRITTON P.C.
                                            15020 S. Ravinia Avenue, Suite 29
                                            Orland Park, Illinois 60462
                                            708-675-1975




                                       19
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 20 of 24 PageID #: 2213



  Dated: March 3, 2020                        Respectfully submitted,


                                              /s/ Steven J. Balick
   Of Counsel:
                                              Steven J. Balick (#2114)
                                              sbalick@ashby-geddes.com
   J. David Hadden                            Andrew C. Mayo (#5207)
   Saina S. Shamilov                          amayo@ashby-geddes.com
   Ravi Ranganath                             ASHBY & GEDDES
   Geoff Miller                               500 Delaware Avenue, 8th Floor
   FENWICK & WEST LLP                         P.O. Box 1150
   801 California Street                      Wilmington, Delaware 19899
   Mountain View, California 94041            (302) 654-1888
   (650) 988-8500
                                              Counsel for Defendants
   Todd Gregorian                             AMAZON.COM, INC.,
   Sapna Mehta                                AMAZON.COM LLC,
   Earl Mah                                   AMZN MOBILE LLC,
   FENWICK & WEST LLP                         AMAZON WEB SERVICES, INC.,
   555 California Street, 12th Floor          AMAZON DIGITAL SERVICES LLC, and
   San Francisco, CA 94104                    AUDIBLE, INC.
   (415) 875-2300




         IT IS SO ORDERED this _______ day of _______________, 2020.



                                            Hon. Maryellen Noreika
                                            United States District Judge




                                             20
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 21 of 24 PageID #: 2214




                                  APPENDIX A


                       (Undertaking for Experts/Consultants)
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 22 of 24 PageID #: 2215




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                      )
TRACKTIME, LLC,                                       )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )   Civil Action No. 1:18-CV-01518-MN
                                                      )
AMAZON.COM, INC., et al.                              )
                                                      )
                       Defendants.                    )


       I, ___________________________________________, declare that:
       1. My address is _______________________________________________.
       2. My current employer is _______________________________________.
       3. My current occupation is ______________________________________.
       4. I have received a copy of the Protective Order in this action. I have carefully read and
understand the provisions of the Protective Order.
       5. I will comply with all of the provisions of the Protective Order. I will hold in
confidence, will not disclose to anyone not qualified under the Protective Order, and will use
only for purposes of this action or any related appellate proceeding any information designated
as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or
“HIGHLY CONFIDENTIAL SOURCE CODE” that is disclosed to me.
       6. Promptly upon termination of these actions, I will destroy or return all documents and
things designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’
EYES ONLY,” or “HIGHLY CONFIDENTIAL SOURCE CODE” that came into my
possession, and all documents and things that I have prepared relating thereto, to the outside
counsel for the party by whom I am employed.
       7. I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the
Protective Order in this action.


       I declare under penalty of perjury that the foregoing is true and correct.


 Dated:__________________________               Signature __________________________
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 23 of 24 PageID #: 2216




                                  APPENDIX B


                     (Undertaking for In-house Counsel)
Case 1:18-cv-01518-MN Document 44 Filed 03/03/20 Page 24 of 24 PageID #: 2217



                            IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

                                                        )
  TRACKTIME, LLC,                                       )
                                                        )
                         Plaintiff,                     )
                                                        )
                 v.                                     )   Civil Action No. 1:18-CV-01518-MN
                                                        )
  AMAZON.COM, INC., et al.                              )
                                                        )
                         Defendants.                    )
                                                        )

         I, ___________________________________________, declare that:

         1. My address is ______________________________________________.

         2. My current employer is _________________________________________.

         3. My current occupation is ________________________________________.

         4. I have received a copy of the Protective Order in this action. I have carefully read and
  understand the provisions of the Protective Order.
         5. I will comply with all of the provisions of the Protective Order. I will hold in confidence,
  will not disclose to anyone not qualified under the Protective Order, and will use only for purposes of
  this action or any related appellate proceeding any information designated as “CONFIDENTIAL” that
  is disclosed to me.
         6. Promptly upon termination of these actions, I will destroy or return all documents and things
  designated as “CONFIDENTIAL” that came into my possession, and all documents and things that I
  have prepared relating thereto, to the outside counsel for the party by whom I am employed.
         7. I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the
  Protective Order in this action.


         I declare under penalty of perjury that the foregoing is true and correct.


   Dated:__________________________              Signature __________________________
